Title: From James Madison to James Madison, Sr., 27 December 1785
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Richmond Decr. 27. 1785
Mr. Js. Davis has just handed your favor of the 24. inst. It is too late to revise the proceedings relative to the Trustees of Beverley. The Act authorises the Commssrs who are to settle your accounts to make a reasonable allowance for your trouble. I cannot get a copy of the Act without paying the £10. Capt. P. Barbour will inform you of Dean’s answer to his application. He carried a letter from me giving you an acct. of the latest proceedings of the Assembly. Nothing of consequence has been done since. It is uncertain when we shall rise. If an opportunity should offer, I shall be glad of the fresh butter at all events. I am with best regards to the family Yr: affe. Son.
J. Madison Jr.
